Citation Nr: 1143833	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified via video before a Veterans Law Judge in July 2011.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back disability, and an increased initial rating for PTSD.  At his July 2011 personal hearing, the Veteran stated he continues to receive VA outpatient medical care for his PTSD and for his low back disability.  Although the RO had previously requested the Veteran's VA treatment records, the last such request was dated in December 2008, nearly three years ago.  Therefore, remand is required to obtain more recent VA medical records.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Next, the Veteran asserts that he injured his low back while diving into a bunker during a rocket attack on his base while in Vietnam.  Review of the Veteran's service personnel records indicate he had military service with the 1st Marine Division in Vietnam from November 1967 to September 1968, a period which included the Tet Offensive, as reported by the Veteran.  Although the Veteran's DD Form 214 is negative for the award of the Combat Infantryman's Badge, Purple Heart, or other award confirming combat exposure, the Board finds the Veteran's accounts of combat exposure to be credible and consistent with the circumstances of his military service.  Therefore, the presumptions of 38 U.S.C.A. § 1154(b) are to be afforded him.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 

[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . .  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.

See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran (or in this case, the appellant) must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Subsequent to service, the Veteran has stated he required a lumbar laminectomy in approximately 1970, and has experienced low back pain since that time.  A November 2008 VA clinical notation includes a diagnosis of lumbar radiculopathy.  In summary, the Veteran is presumed to have injured his back during military service, and has a current diagnosis of lumbar radiculopathy.  Additionally, despite being a layperson, he is competent to provide testimony regarding such observable symptomatology as low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained for the Veteran from VA's North Texas Healthcare system, or any other VA facility at which he has received treatment since December 2008.  If no such records are available, that fact must be noted for the record.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current low back disability.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any diagnostic tests, such as X-rays or MRIs, as determined to be necessary by the examiner, should be accomplished.  After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the thoracolumbar spine, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent or higher probability) that any currently manifested spine disorders first manifested in service or within a year thereafter, or are causally related to any incident of service.  For the purposes of this remand, the examiner is to presume to be credible the Veteran's account of an injury to the back following a fall into a bunker during service.  If the requested opinion cannot be provided without result to speculation, that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

